            Case 2:20-cv-00146-JCM-VCF Document 1 Filed 01/22/20 Page 1 of 9



1    David H. Krieger, Esq.
     Nevada Bar No. 9086
2    HAINES & KRIEGER, LLC
     8985 S. Eastern Ave., Suite 350
3
     Henderson, NV 89123
4    Phone: (702) 880-5554 FAX: (702) 385-5518
     Email: dkrieger@hainesandkrieger.com
5
     Matthew I. Knepper, Esq.
6    Nevada Bar No. 12796
     Miles N. Clark, Esq.
7
     Nevada Bar No. 13848
8    KNEPPER & CLARK LLC
     5510 S. Fort Apache Rd, Suite 30
9    Las Vegas, NV 89148-7700
     Phone: (702) 856-7430
10   FAX: (702) 447-8048
     Email: matthew.knepper@knepperclark.com
11
     Email: miles.clark@knepperclark.com
12
     Attorneys for Plaintiff
13                                 UNITED STATES DISTRICT COURT
                                        DISTRICT OF NEVADA
14
                                                        :
15
      William M. Williamson,                            :
                                                            Civil Action No.:
16
                                                        :
                               Plaintiff,               :
                                                            COMPLAINT FOR DAMAGES
17           v.                                         :
                                                            PURSUANT TO THE FAIR CREDIT
                                                        :
18
                                                            REPORTING ACT, 15 U.S.C. § 1681, ET
      LexisNexis Risk Solutions,                        :
                                                            SEQ.
                                                        :
19                             Defendant.               :
                                                            JURY TRIAL DEMANDED
                                                        :
20

21
                                        JURISDICTION AND VENUE
22
     1.     This Court has federal question jurisdiction because this case arises out of violations of
23
            federal law. 15 U.S.C. § 1681 et seq.; 28 U.S.C. § 1331; Smith v. Community Lending, Inc.,
24

25          773 F. Supp. 2d 941, 946 (D. Nev. 2011).

26

27

28                                                  1
            Case 2:20-cv-00146-JCM-VCF Document 1 Filed 01/22/20 Page 2 of 9



1    2.     This action arises out of Defendant’s violations of the Fair Credit Reporting Act, 15 U.S.C.
2           §§ 1681-1681(x) (“FCRA”).
3
     3.     Venue is proper in the United States District Court for the District of Nevada pursuant to
4
            28 U.S.C. § 1391(b) because Plaintiff resides in Clark County, the State of Nevada and
5
            because Defendant is subject to personal jurisdiction in the County of Clark, State of
6
            Nevada as it conducts business there. Venue is also proper because the conduct giving rise
7

8           to this action occurred in Nevada. 28 U.S.C. § 1391(b)(2). Further, Defendant has a

9           registered agent of service in Nevada and is listed with the Nevada Secretary of State as a

10          foreign limited liability company doing business in Nevada.
11
                                                PARTIES
12     4.   Plaintiff William M. Williamson (“Plaintiff”) is a natural person residing in the County of
13
            Clark, State of Nevada. Plaintiff is a “consumer” as that term is defined by 15 U.S.C. §
14
            1681a(c).
15
       5.   LexisNexis Risk Solutions (“Lexis”) is a “Consumer Reporting Agency” as that term is
16
            defined by 15 U.S.C. § 1681a(f) because it regularly assembles and/or evaluates consumer
17
            credit information for the purpose of furnishing consumer reports to third parties, and uses
18

19          interstate commerce to prepare and/or furnish the reports. Lexis is a corporation doing

20          business in Nevada.

21     6.   Unless otherwise indicated, the use of Defendant’s names in this Complaint includes all
22
            agents, employees, officers, members, directors, heirs, successors, assigns, principals,
23
            trustees, sureties, subrogees, representatives, and insurers of Defendant.
24
       //
25
       //
26

27
       //

28                                                   2
          Case 2:20-cv-00146-JCM-VCF Document 1 Filed 01/22/20 Page 3 of 9



1                                   FACTUAL ALLEGATIONS
2                                        Statutory Background
3
     7.   The United States Congress has found the banking system is dependent upon fair and
4
          accurate credit reporting. Inaccurate credit reports directly impair the efficiency of the
5
          banking system, and unfair credit reporting methods undermine the public confidence,
6
          which is essential to the continued functioning of the banking system. Congress enacted
7

8         the FCRA to insure fair and accurate reporting, promote efficiency in the banking system,

9         and protect consumer privacy. The FCRA seeks to ensure consumer reporting agencies

10        exercise their grave responsibilities with fairness, impartiality, and a respect for the
11
          consumer’s right to privacy because consumer reporting agencies have assumed such a
12
          vital role in assembling and evaluating consumer credit and other information on
13
          consumers.
14
     8.   The FCRA protects consumers through a tightly wound set of protections from the material
15
          risk of harms that otherwise flow from inaccurate reporting. Thus, through the FCRA,
16

17        Congress struck a balance between the credit industry’s desire to base credit decisions on

18        accurate information, and consumers’ substantive right to protection from damage to

19        reputation, shame, mortification, and the emotional distress that naturally follows from
20
          inaccurate reporting of a consumer’s fidelity to his or her financial obligations.
21
     9.   Furthering the FCRA’s goal of accuracy, a consumer may dispute the accuracy or
22
          completeness any item of information appearing in their file. 15 U.S.C. 1681i(a). Once
23
          notified of a dispute, a reporting agency must notify the source of information, who must
24

25        in turn conduct an investigation of the disputed item pursuant to Section 1681s-2(b). The

26

27

28                                                  3
            Case 2:20-cv-00146-JCM-VCF Document 1 Filed 01/22/20 Page 4 of 9



1           reporting agency must timely notify the disputing consumer regarding the results of its
2           reinvestigation.
3
      10. As part of its affirmative obligations to ensure the accuracy of its reported data, the
4
            consumer reporting agencies are also required to adopt “reasonable procedures designed to
5
            ensure maximum possible accuracy of the information concerning the individual about
6
            whom the report relates.” 15 U.S.C. § 1681e(b).
7

8     11. The FCRA also entitles the consumer to take an active role in the protection of his or her

9           sensitive personal information, by giving the consumer a right to request “[a]ll information

10          in the consumer’s file at the time of the request.” 15 U.S.C. § 1681g(a)(1).1 Disclosure of
11
            complete information in a consumer’s file permits the consumer to determine whether any
12
            information is inaccurate, as well as protect a consumer’s privacy. See 15 U.S.C. §
13
            1681a(d)(2)(A)(iii); 1681b(c).
14
      12. Specifically, and pursuant to Section 1681g, when a CRA discloses to a consumer that
15
            consumer’s file, the disclosure must “clearly and accurately” reflect all the information in
16

17          that consumer’s file at the time of the disclosure. 15 U.S.C. § 1681g(a)(1). Information

18          which is either unclear or inaccurate violates the statute and creates liability. See Leoni v.

19          Experian Information Solutions, Inc., No. 17-cv-1408-RFB-VCF, 2019 WL 4866118, at *4
20
            (D. Nev. Sept. 26, 2019). The Ninth Circuit evaluates the clarity and accuracy of a disclosure
21
            by recourse to how an average consumer would view them. See Shaw v. Experian
22
            Information Solutions, Inc., 891 F.3d 749 (9th Cir. 2018). “File,” is explicitly defined in the
23
            FCRA, and when applied to consumers, means, “all of the information on that consumer and
24

25

26
      1
        This requirement is subject to exceptions in Sections 1681h(a)(1) and 1681g(a)(1)(A)-(B),
27   which are not relevant here.
28                                                    4
            Case 2:20-cv-00146-JCM-VCF Document 1 Filed 01/22/20 Page 5 of 9



 11         retained by a consumer reporting agency regardless of how the information is stored.” 15
 22
            U.S.C. § 1681a(g). The Ninth Circuit has defined “file” as all information the CRA
 33
            maintains on a consumer that has been, or might be, included in a consumer report on that
 44
            consumer. See Shaw, 891 F.3d at 759-60. Disclosure also furthers the FCRA’s privacy
 55
            policies, by providing a consumer the opportunity to self-police their reported information
 66
            for fraud, as well as to determine whether that consumer should exercise their rights to
 77

 88         refuse to permit a company to share data between its affiliate companies, as well as to opt

 99         out of receipt of promotional mailings. See 15 U.S.C. §§ 1681a(d)(2)(A)(iii); 1681b(c).

1010                     Lexis Violates Section 1681e(b), 1681g(a)(1), and 1681i.
1111
       13. Pursuant to Plaintiff’s request, Lexis provided him with a series of Section 1681g
1212
            disclosures on July 16, 2019 (collectively, “Lexis Disclosures”). Thereon, Lexis reported
1313
            an address on Charleston Blvd. in Las Vegas, Nevada (“Incorrect Address”). This item of
1414
            information was patently incorrect and materially misleading, as Plaintiff never lived at the
1515

1616
            Incorrect Address.

1717   14. Lexis’s disclosure of the above inaccurate information violated Section 1681g(a)(1).

1818        Lexis’s inclusion of this information also underscored its failure to implement reasonable
1919        procedures designed to ensure the maximum accuracy of the data it reported, in violation
2020
            of Section 1681e(b), because the property records for the account were publicly available.
2121
       15. On or about October 30, 2019, and pursuant to 15 U.S.C. 1681i(a)(2), a dispute letter was
2222
            sent which notified Lexis of the Incorrect Address, as well as other issues (“Lexis Dispute
2323
            Letter”). This letter was sent in writing, outlined the claimed incorrect and inaccurate credit
2424

2525        information Lexis reported, and requested that the inaccurate, incorrect, and/or aged

2626        derogatory information be removed, corrected or deleted. Plaintiff also requested that if

2727

2828                                                  5
          Case 2:20-cv-00146-JCM-VCF Document 1 Filed 01/22/20 Page 6 of 9



1         the information was not updated per his request, that Lexis add a statement indicating that
2         the information was disputed.
3
     16. Lexis was required to conduct a reinvestigation into this item of information on Plaintiff’s
4
          consumer report pursuant to 15 U.S.C. § 1681i. A reasonable reinvestigation would have
5
          corrected all of the above-referenced inaccurate information.
6
     17. On or about December 4, 2019, Plaintiff received a reinvestigation from Lexis (“Lexis
7

8         Reinvestigation”). Therein, Lexis continued to report the Incorrect Address.

9    18. Consequently, Lexis failed to conduct a reasonable reinvestigation as required by 15 U.S.C.

10        § 1681i, failed to review all relevant information Plaintiff provided in his Lexis dispute, as
11
          required by and in violation of 15 U.S.C. § 1681i, and wrongly verified inaccurate
12
          information in connection with Plaintiff’s credit reports.
13
     19. By inaccurately reporting this information, Lexis failed to take the appropriate measures
14
          as required under 15 U.S.C. §§ 1681i(a) and 1681e(b).
15
     20. The Lexis Dispute Letter also included a statement of dispute as that term is meant pursuant
16

17        to 15 U.S.C. § 1681i(b). Specifically, the Plaintiff requested that in the event Lexis failed

18        to make the requested corrections identified in the Lexis Dispute Letter that Lexis include

19        a statement on the Plaintiff’s credit report stating that the instant information was disputed.
20
          However, Lexis failed to provide such a statement and thereby breached its statutory
21
          obligations under 15 U.S.C. § 1681i(b).
22
     21. Upon information and belief, Lexis would have also failed in Plaintiff’s subsequent
23
          consumer reports containing the above disputed information to clearly note that this
24

25        account was disputed by Plaintiff and provide either Plaintiff’s dispute statement or a clear

26

27

28                                                  6
          Case 2:20-cv-00146-JCM-VCF Document 1 Filed 01/22/20 Page 7 of 9



1         and accurate codification or summary of the dispute in violation of Lexis’s statutory
2
          obligations under 15 U.S.C. § 1681i(c).
3
     22. Lexis’s continued incomplete and inaccurate reporting was willful, because the statutory
4
          and interpretative guidance related to Sections 1681e(b), 1681g, and 1681i is clear, such
5
          that Lexis’s interpretations of its obligations created an unreasonably high likelihood that
6

7
          it would not comply with these obligations. Plaintiff is, accordingly, eligible for statutory

8         damages against Lexis.

9    23. Also as a result of Lexis’s continued incomplete and inaccurate reporting of the disputed
10        information, Plaintiff has suffered actual damages, including without limitation
11
          transportation costs, lost time, as well as damage to his creditworthiness. Plaintiff has also
12
          suffered emotional distress in the form of, inter alia, feelings of anxiety, anger, chronic
13
          pain and fatigue, concentration loss, disbelief, fatigue, guilt, fear, embarrassment,
14
          frustration, fear, humiliation, and insomnia. These issues have also distracted Plaintiff
15

16        from family matters.

17   24. Plaintiff has been required to retain counsel to prosecute this action based on this defective

18        investigation and reinvestigation, and is entitled to recover reasonable attorney’s fees and
19
          costs.
20
                             FIRST CAUSE OF ACTION
21                 VIOLATION OF THE FAIR CREDIT REPORTING ACT
                           15 U.S.C. § 1681 ET SEQ. (FCRA)
22
     25. Plaintiff incorporates by reference all of the above paragraphs of this Complaint as though
23
          fully stated herein.
24

25

26

27

28                                                  7
          Case 2:20-cv-00146-JCM-VCF Document 1 Filed 01/22/20 Page 8 of 9



1    26. The foregoing acts and omissions related to Defendants constitute numerous and multiple
2         willful, reckless or negligent violations of the FCRA, including but not limited to each and
3
          every one of the above-cited provisions of the FCRA, 15 U.S.C. § 1681.
4
     27. As a result of each and every willful violation of the FCRA, Plaintiff is entitled to actual
5
          damages as the Court may allow pursuant to 15 U.S.C. § 1681n(a)(1); statutory damages
6
          pursuant to 15 U.S.C. § 1681n(a)(1); punitive damages as the Court may allow pursuant to
7

8         15 U.S.C. § 1681n(a)(2); and reasonable attorney’s fees and costs pursuant to 15 U.S.C. §

9         1681n(a)(3) from Defendants.

10   28. As a result of each and every negligent noncompliance of the FCRA, Plaintiff is entitled to
11
          actual damages as the Court may allow pursuant to 15 U.S.C. § 1681o(a)(1); and reasonable
12
          attorney’s fees and costs pursuant to 15 U.S.C. § 1681o(a)(2) from Defendants.
13
                                         PRAYER FOR RELIEF
14
     Plaintiff respectfully requests the Court grant Plaintiff the following relief against Defendants:
15

16
                           FIRST CAUSE OF ACTION
                 VIOLATION OF THE FAIR CREDIT REPORTING ACT
17                       15 U.S.C. § 1681 ET SEQ. (FCRA)

18       an award of actual damages pursuant to 15 U.S.C. § 1681n(a)(1);
19
         an award of statutory damages pursuant to 15 U.S.C. § 1681n(a)(1);
20
         an award of punitive damages as the Court may allow pursuant to 15 U.S.C. § 1681n(a)(2);
21
         an award of costs of litigation and reasonable attorney’s fees, pursuant to 15 U.S.C. §
22
          1681n(a)(3), and 15 U.S.C. § 1681(o)(a)(1) against Defendant for each incident of
23

24        negligent noncompliance of the FCRA; and

25       any other relief the Court may deem just and proper.

26                                           TRIAL BY JURY
27

28                                                   8
             Case 2:20-cv-00146-JCM-VCF Document 1 Filed 01/22/20 Page 9 of 9



1
             Pursuant to the Seventh Amendment to the Constitution of the United States of America,
2
     Plaintiff is entitled to, and demands, a trial by jury.
3
     Dated: January 22, 2020
4                                                              Respectfully submitted,
5                                                              /s/ David H. Krieger, Esq.
6
                                                               David H. Krieger, Esq.
                                                               HAINES & KRIEGER, LLC
7                                                              8985 S. Eastern Ave., Suite 350
                                                               Henderson, NV 89123
8
                                                               Matthew I. Knepper, Esq.
9                                                              Miles N. Clark, Esq.
                                                               KNEPPER & CLARK LLC
10
                                                               5510 S. Fort Apache Rd, Suite 30
11                                                             Las Vegas, NV 89148-7700

12                                                             Attorneys for Plaintiff

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28                                                      9
